Citation Nr: 0704230	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-41 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on September 4 to September 5, 
2003, at a non-VA hospital.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs Tampa, Florida Medical Center 
(VAMC).


FINDINGS OF FACT

1.  Service connection was not in effect for any disabilities 
in September 2003.

2.  The initial evaluation and treatment were for severe 
chest pain, a condition that a prudent layperson with a 
history of coronary artery disease would reasonably expect to 
require immediate medical attention.

3.  VA medical facilities were not feasibly available for the 
veteran's September 2003 medical emergency, the veteran has 
no coverage under a health-plan contract and is personally 
liable for the unauthorized medical expenses, and the veteran 
had received VA care in the 24 months preceding the September 
2003 emergency.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses have been met.  38 U.S.C.A. §§ 1725 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000-1008 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.

The veteran's emergency treatment at the non-VA facility was 
not authorized and he is not service connected for any 
disability.  Nevertheless, reimbursement for unauthorized 
medical expenses may be made pursuant to 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2006).  In this 
case, the veteran's claim was denied on the basis that a 
prudent layperson would not have reasonably viewed the visit 
as an emergency or thought a delay would have been hazardous 
to life or health.  

At his July 2005 Travel Board hearing, the veteran testified 
that he awoke to "severe chest pains" on September 4, 2003.  
He added that he was in "extreme pain, was sweating, could 
hardly talk, and was doubled over with pain."  His wife then 
drove him to the nearest emergency room, which was private.  
See Travel Board transcript.  The September 4, 2003 private 
hospital admission record notes the diagnosis of "chest 
pain," and the emergency physician record reports the chief 
complaint of "chest pain, abdominal pain, and cough."  The 
private hospital's records also note the veteran was 
immediately put on a cardiac monitor and was provided a 
nitroglycerin ointment.  The private hospital records and the 
Travel Board transcript report the veteran's history of 
hypertension and coronary artery disease.  

Based on the veteran's history, and his symptom of "severe 
chest pain," the Board finds that initial evaluation and 
treatment were emergent and traveling to a VA hospital was 
not feasible in light of the prospective ailment, namely fear 
of a heart attack.  Additionally, at the time of treatment, 
the veteran was enrolled in the VA health care system and 
received regular treatment.  He is personally liable for the 
September 2004 emergency treatment, he does not have 
independent health insurance, and there is no evidence of 
potential recourse to extinguish liability.

38 U.S.C.A. § 1725(d) states that reimbursement will only be 
provided for care until the veteran is stabilized, meaning 
the veteran could be safely discharged or transferred to a VA 
or other Federal facility.  In this case, the veteran's claim 
is granted up to the point when, after appropriate evaluation 
was complete, it is medically determined that the veteran's 
condition was stable for discharge or transfer.  


ORDER

Payment or reimbursement for the cost of unauthorized medical 
expenses incurred in September 2003 at a non-VA medical 
facility is granted to the extent indicated, subject to 
further medical determination as to when the veteran was 
"stable for transfer."  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


